Title: To Benjamin Franklin from Ginette frères & Luc Laugier, 28 March 1783
From: Ginette frères & Luc Laugier
To: Franklin, Benjamin


MonsieurMarseille Le 28 mars 1783./.
Nous prenons La Liberté d’envoyer à Votre Excellence, La Copie d’un acte fait au bourg St pierre isle de La Martinique par des officiers du brigantin Les marie-therese Commandé par Le Capitaine pierre fremont qui, etant parti dudit port pour Venir à Marseille, fut pris par un Corsaire anglais Le Sept decembre dernier et repris Six heures après par la fregatte La hague Commandée par Monsieur Manley, appartenant aux Etats unis de L’amerique; Cette reprise a été envoyée à Boston.
Nos Correspondans de la Martinique n’ont point perdu de tems pour envoyer à Boston à Mr. Le Consul de france, l’extrait de la declaration dont nous envoyons Copie à Votre Excellence. Quoique nous Soyons Convaincûs que Le Congrès aura eu egard aux reclamations justes de Monsieur Le Consul, nous avons Crû devoir faire part a Votre Excellence de cet evenement et des demarches qui doivent deja avoir été faites.
Nous esperons que Votre Excellence Voudra bien appuyer notre demande et faire ensorte que la restitution de ce Brigantin ne Souffre pas de delay, Comme ayant été repris dans un terme que les loix de l’amerique et de toutes les Nations Maritimes determinent pour que La recousse retourne à Ses premiers proprietaires Sous une gratification oû portion indiquée par ces mêmes loix; l’amour de la justice qui Caracterise le Congrés, ne nous Laisse aucun doute Sur La promte decision de cette affaire, Surtout appuyée et reccommandée par Votre Excellence.
Nous Sommes avec Respect de Votre Excellence Les très humbles et très obeissants Serviteurs
GINETTE FRERES ET Luc Laugier

Jaques Seimandy chargè des pouvoirs des assureurs de Marseille

 
Notation: Ginette freres & Luc Langier, 28 Mars 1783
